Citation Nr: 0324647	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  98-19 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The appellant had active service from January 1969 to 
December 1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1997 rating 
decision of the New York, New York, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied service 
connection.

In October 1999, the Board remanded the case to the RO for 
additional development.  The RO completed the development to 
the extent possible and returned the case to the Board for 
further appellate review.


REMAND

During the continued review of this case, the Board 
determined that additional development was necessary and 
directed that development pursuant to regulations then in 
effect.  See, e.g., 38 C.F.R. § 19.9 (2002).  The appellant 
was informed of this in a June 2003 letter.  That authority, 
however, has been significantly restricted.  In Disabled 
American Veterans, et al v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), the Court of Appeals for the 
Federal Circuit held that, in most cases, in the absence of a 
waiver, the Board does not have the statutory authority to 
obtain additional evidence and consider it in its decision 
without first remanding the case to the appropriate agency 
with jurisdiction over such matters to take appropriate 
action.  Pursuant to the Board's developmental actions, new 
evidence has been received which has not been reviewed by the 
RO.  Further, the appellant has not waived that requirement.

The Board also notes that the prior remand discussed whether 
the matter should be addressed on the merits or on the basis 
of new and material evidence.  The February 2003 supplemental 
statement of the case (SSOC) addresses the matter on the 
merits.  The Board now concurs with that level of 
consideration, and will undertake de novo review once all 
appropriate due process concerns have been addressed.

Accordingly, the case is REMANDED for the following:

The RO should review the evidence added 
to the record since the last SSOC, which 
are the detailed military personnel 
records of the appellant.  If the benefit 
sought on appeal remains denied, issue 
the appellant and his representative a 
SSOC, and allow an opportunity to 
respond.  Again, consideration of the 
claim should encompass a de novo review 
of all the pertinent evidence on file.  
Then, if all is in order, return the case 
to the Board for further appellate 
review.  No action is required of the 
appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




